DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-10 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected as being indefinite as the claim recites “the ultrasonic transducer” and its components “a first transmitting ultrasonic transducer” and “a second receiving ultrasonic transducer” which lack a proper antecedent basis in claim 2 (from which claim 4 depends) as claim 2 recites the ultrasonic transducer comprising “a single piezoelectric element non-focused probe, a single piezoelectric element focused probe, a single pulse echo mode ultrasonic transducer, or a multiple piezoelectric elements phased-array probe or a normal shear wave probe configured to transmit and receive ultrasound signals” which clearly does not provide support for both a “first transmitting ultrasonic transducer” and “a second receiving ultrasonic transducer”. A “single piezoelectric element” clearly does not define/support a “first” transducer and a “second” transducer (as found in claim 4). As claim 4 fails to indicate which of these transducers are utilized that CAN provide the support for a “first” transducer and a ”second transducer, the claim is indefinite. 
Claims 5-10 and 15-16 are rejected as being indefinite as claim 5 is indefinite as it is unclear how a “data store” is “configured to store data describing reflected signals captured by the ultrasonic transducer”. Does the data say the reflected signal is too long? Too strong? Too complicated? Too annoying? Clearly the word “describing” is the issue here and which would be confusing to one of ordinary skill in the art. A suggestion for correction is to change the “describing” to --representative of the-- to provide proper legal phrasing and to ensure one of ordinary skill in the art understands the full scope of the claimed invention.
Claims 6-10 and 15-16 are rejected as they fail to correct the problems of claim 5 from which they depend.
Claim 9 is further rejected as being indefinite as claim 5, from which claim 9 depends, recites the “data store” is “configured to store data describing reflected signals” whereas claim 9 recites the “data store comprising a memory capable of storing data reflective of the reflected signals” which leads to confusion. Is the data store to store data describing reflected signals or to store data reflective of the reflected signals? The phrases clearly have different connotations within the art and thus affect the scope of the claimed invention. 

Allowable Subject Matter
Claims 1-3, 11-14, and 17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a system for detecting flooding in a flexible tubular pipe under high pressure conditions, the flexible tubular pipe comprising a layer comprising an armor wire, the system comprising, in combination with the other recited elements, a pressure generator; a probe holder in communication with the pressure generator; an ultrasonic transducer disposed at least partially within the probe holder and adapted to operate in a predetermined mode and transmit a shear wave into the flexible pipeline, the pressure generator configured to place the ultrasonic transducer into contact with a flexible pipeline; and a data analyzer operatively in communication with the data collector and configured to analyze captured reflected signals received from the data collector the data analyzer further comprising a processor and an analysis module operatively resident in the processor.
While the testing of flexible tubular pipe under high pressure conditions using ultrasonics is know in the art (see Keyworth (US 2014/0238137 A1) and Klopffer et al. (US 9,134,278 B2)), the prior art of record fails to teach using a pressure generator (i.e. hydraulic actuator) to press the ultrasonic transducer against the outside of the flexible tubular pipe as one of ordinary skill in the art knows that pressing the ultrasonic transducer against the flexible tube can displace the fluid between the layers of the flexible tubular pipe, thus making it more difficult to determine the presence of the fluid between the layers of the flexible tubular pipeline (i.e. flooding of the flexible pipeline). Therefore, the claimed invention is not taught nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 16 March 2022, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klopffer et al. (US 9,134,278 B2) discloses ultrasonic inspecting of flexible pipe line structural integrity.
Da Silva do Vale et al. (US 11,187,075 B2) is Applicant’s related invention which claims the method for the use of the apparatus claims of the present application. As the apparatus present in the patented method claims do not recite all of the limitations of the present claims (and the variations are not necessarily obvious), no double patenting exists at this time. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855